Citation Nr: 1512669	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for carpal tunnel syndrome of the right wrist, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability rating for carpal tunnel syndrome of the left wrist, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for residuals of right finger sprain in the left hand, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability rating for residuals of fractured fibula, left ankle, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability rating for tinnitus, currently evaluated as 10 percent disabling.  

6.  Entitlement to service connection for migraines.  

7.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected disability.

  
REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1998 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran presented testimony before the undersigned at a February 2015 Video Conference hearing.  A transcript of the hearing is of record.  

The issue of service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a February 2015 hearing, the Veteran indicated his desire to withdraw his appeals of entitlement to an increased disability ratings for carpal tunnel syndrome of the left and right wrists, residuals of right finger sprain in the left hand, residuals of fractured fibula of the left ankle, and tinnitus, and his appeal of entitlement to service connection for migraines.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for increased rating for carpal tunnel syndrome, right wrist, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the claim for increased rating for carpal tunnel syndrome, left wrist, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of the claim for increased rating for residuals of right finger sprain, left hand, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal of the claim for increased rating for residuals of fractured fibula, left ankle, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal of the claim for increased rating for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the appeal of the claim for service connection for migraines have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). 

In the present case, the Veteran stated on the record during his February 2015 hearing, that he wished to withdraw the issues of entitlement to an increased disability rating for right and left carpal tunnel syndrome, residuals of right finger sprain in the left hand, residuals of fractured fibula of the left ankle, tinnitus, and his claim for entitlement to service connection for migraines.  Hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.   

ORDER

The claim for entitlement to an increased disability rating for carpal tunnel syndrome, right wrist, is dismissed.  

The claim for entitlement to an increased disability rating for carpal tunnel syndrome, left wrist, is dismissed.  

The claim for entitlement to an increased disability rating for residuals of right finger sprain in the left hand is dismissed.  

The claim for entitlement to an increased disability rating for residuals of fractured fibula, left ankle, is dismissed.  

The claim for entitlement to an increased disability rating for tinnitus is dismissed.  

The claim for entitlement to service connection for migraines is dismissed.  

REMAND

The Veteran has claimed that his left knee condition had onset as a result of a fractured fibula in his left leg during service.  The Board will consider this claim on a direct theory of entitlement as well. 

VA afforded the Veteran an examination in June 2011.  Summarizing his findings, the examiner explained that the Veteran had no apparent complaints of his left knee.  Range of motion was normal.  There was no pain, weakness, fatigue, or lack of endurance.  The medial ligaments were tight.  Slide test was negative.  There was good strength resisting flexion and extension.  The examiner opined that any left knee condition was not connected in any way with any residuals of a fracture of the fibula.  He further opined that if there was a condition in the knee with the fibula and the left ankle, it did not appear to have been aggravated because it seemed to be completely healed with no change in the Veteran's gait  

In his February 2015 hearing, the Veteran explained that he fractured his fibula while playing soccer for the Marine Corps.  He was put into a cast for six weeks, and subsequently returned to full duty.  In his Report of Medical History at separation from active service, the Veteran reported that he had a history of knee trouble.  Explaining, the Veteran wrote that he had pain in his knees and that he had worn knee braces in knee braces before.  He next asserted that he was currently wearing ankle braces to run or play sports.  Additionally, in an October 2003 Report of Medical Assessment, the Veteran reported that he had suffered from soreness in the knees and pain in his ankle every day since he broke his fibula in his left leg.  

The Board notes that the Veteran is credible.  His statements to medical professionals, testimony at his hearing, and statements submitted in support of his claim, are all credible and reflect a continuity of symptomatology since service.  Because the June 2011 examination and opinion did not consider the Veteran's credible statements regarding his continuity of symptomology since service, the Board finds this opinion to be inadequate.  A new remand is necessary to obtain an opinion that addresses the Veteran's credible lay assertions.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his left knee disability claim.  If available, this examination should be conducted by an examiner who has not previously evaluated the Veteran.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a) The examiner should identify any and all left knee disorders the Veteran has had at any time since he filed his claim in April 2011.  

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disorder had onset during the Veteran's active service or was caused by his active service;

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disorder was caused by his service-connected residuals of fractured fibula, left ankle;

(d)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disorder  has been aggravated (permanently worsened) by his residuals of fractured fibula, left ankle;

In providing his opinions, the examiner is asked to address the Veteran's credible testimony and statements made during the claim and appeal that reflect a continuity of left knee symptoms since service.  For the purposes of the opinion, the examiner should assume that the Veteran is credible. 

The examiner should provide a detailed rationale for all opinions.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

2.  Then readjudicate the issue on appeal. If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


